Cite as 2014 Ark. App. 124

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-13-251


                                                  Opinion Delivered   February 19, 2014

TIMOTHY ALLEN FIVEASH                             APPEAL FROM THE BOONE
                    APPELLANT                     COUNTY CIRCUIT COURT
                                                  [NO. CR-2012-112-3]
V.
                                                  HONORABLE ROBERT
                                                  MCCORKINDALE, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        REBRIEFING ORDERED; MOTION
                                                  TO BE RELIEVED DENIED



                           BRANDON J. HARRISON, Judge

       Timothy Fiveash was found guilty by a jury of driving while intoxicated and careless

or prohibited driving.1 On appeal, Fiveash’s counsel argues that there are no meritorious

grounds for appeal and asks to be relieved as appellate counsel. Because counsel has failed to

comply with the requirements of Rule 4-3(k) of the Arkansas Rules of the Supreme Court,

we deny the motion to be relieved and order rebriefing.

       Fiveash was charged with driving while intoxicated and careless or prohibited driving

after his vehicle spun out of control and landed in a ditch on State Highway 392. At a jury

trial held in November 2012, Arkansas State Police Officer Billy Martin testified that he

responded to the accident and spoke with Fiveash, whose eyes were “completely glassed

       1
       These charges were tried together with several other charges, including driving on a
suspended license, careless or prohibited driving, and failure to wear a seat belt, that stemmed
from a separate incident. An appeal of his conviction on those charges is pending in
companion case CR-13-257.
                                 Cite as 2014 Ark. App. 124

over.” Martin also administered two field-sobriety tests, which Fiveash “performed very

poorly.” The jury found Fiveash guilty of driving while intoxicated, for which he received

a sentence of ninety days’ imprisonment and a $1000 fine, and careless or prohibited driving,

for which he received a $100 fine. The court entered a sentencing order on 19 December

2012, and this timely appeal followed.

       Fiveash’s attorney has filed a no-merit brief pursuant to Anders v. California, 386 U.S.
738 (1967), and Ark. Sup. Ct. R. 4-3(k) (2013), along with a motion to be relieved as

counsel, asserting that there is no issue of arguable merit for an appeal. A request to withdraw

on the ground that the appeal is wholly without merit shall be accompanied by a brief that

contains a list of all rulings adverse to appellant and an explanation as to why each ruling is

not a meritorious ground for reversal. Ark. Sup. Ct. R. 4-3(k)(1) (2013).

       Counsel did not abstract a ruling during the trial that was adverse to Fiveash. During

Martin’s testimony, Fiveash raised an objection on hearsay grounds that was overruled by the

court. This adverse ruling is neither abstracted nor discussed in the argument section of the

brief filed by counsel. Our supreme court has held that the failure to abstract and discuss any

adverse ruling in an Anders brief necessitates rebriefing. Sartin v. State, 2010 Ark. 16, 362
S.W.3d 877. So, we deny the motion to be relieved as counsel without prejudice and direct

counsel to submit a substituted abstract and brief correcting this as well as any other

deficiencies within fifteen days from the date of this opinion.

       Rebriefing ordered; motion to be relieved denied without prejudice.
       WHITEAKER and WOOD, JJ., agree.
       Cullen & Co., PLLC, by: Tim J. Cullen, for appellant.
       No response.

                                               2